CTS Corporation

Form 10-K 2011

 

Exhibit (10) (x)

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (this “Agreement”), dated as of December 15, 2011, is
made and entered by and between CTS Corporation, an Indiana corporation (the
“Company”), and              (the “Executive”).1

W I T N E S S E T H:

WHEREAS, the Executive is a senior executive or a key employee of the Company or
one or more of its Subsidiaries and has made and is expected to continue to make
major contributions to the short- and long-term profitability, growth and
financial strength of the Company;

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as defined below) exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executives and key employees, including the
Executive, applicable in the event of a Change in Control;

WHEREAS, the Company wishes to ensure that its senior executives and key
employees are not practically disabled from discharging their duties in respect
of a proposed or actual transaction involving a Change in Control;

WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the ongoing employ of the Company; and

[WHEREAS, the Company and the Executive previously entered into a Severance
Agreement dated as of December 5, 2007 (the “Prior Agreement”), and wish to
amend and completely restate the Prior Agreement as set forth below.]

NOW, THEREFORE, the Company and the Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Base Pay” means the Executive’s annual base salary at a rate not less than
the Executive’s annual fixed or base compensation as in effect for the Executive
immediately prior to the occurrence of a Change in Control or such higher rate
as may be determined from time to time by the Board or a committee thereof.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means that, prior to any termination pursuant to Section 3(b), the
Executive:

(i) has been convicted of a criminal violation involving fraud, embezzlement or
theft in connection with his duties or in the course of his employment with the
Company or any Subsidiary;

(ii) has intentionally and wrongfully damaged property of the Company or any
Subsidiary;

(iii) has intentionally and wrongfully disclosed secret processes, trade secrets
or confidential information of the Company or any Subsidiary; or

 

 

1 Three different “tiers” of Executives will be eligible to enter into Severance
Agreements, with each tier providing for different levels of severance benefits.

 



--------------------------------------------------------------------------------

(iv) has intentionally and wrongfully engaged in any Competitive Activity;

and any such act has been demonstrably and materially harmful to the Company.
For purposes of this Agreement, no act or failure to act on the part of the
Executive will be deemed to be “intentional” if it was due primarily to an error
in judgment or negligence, and will be deemed to be “intentional” only if done
or omitted to be done by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Executive will not be deemed to have been
terminated for “Cause” hereunder unless and until there is delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than two-thirds of the Board then in office at a meeting of the Board
called and held for such purpose, after reasonable notice to the Executive and
an opportunity for the Executive, together with his counsel (if the Executive
chooses to have counsel present at such meeting), to be heard before the Board,
finding that, in the good faith opinion of the Board, the Executive committed an
act constituting “Cause” as herein defined and specifying the particulars
thereof in detail. Nothing herein will limit the right of the Executive or his
beneficiaries to contest the validity or propriety of any such determination.

(d) “Change in Control” means the occurrence during the Term of any of the
following events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of aggregate
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the combined voting power of the then
outstanding Voting Stock of the Company (including, for this purpose, any Voting
Stock of the Company acquired prior to the Term); provided, however, that for
purposes of this Section 1(d)(i), the following will not be deemed to result in
a Change in Control: (A) any acquisition of Voting Stock of the Company directly
from the Company that is approved by the Incumbent Board (as defined below),
(B) any acquisition of Voting Stock of the Company by the Company or any
Subsidiary and any change in the percentage ownership of Voting Stock of the
Company that results from such acquisition, (C) any acquisition of Voting Stock
of the Company by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (D) any acquisition of Voting
Stock of the Company by any Person pursuant to a Business Combination that
complies with clauses (I), (II) and (III) of Section 1(d)(iii); or

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) will be deemed to have been
a member of the Incumbent Board, but excluding, for this purpose, any such
individual becoming a Director as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board
(collectively, an “Election Contest”); or

(iii) consummation of (A) a reorganization, merger or consolidation of the
Company, or (B) a sale or other disposition of all or substantially all of the
assets of the Company, (such reorganization, merger, consolidation or sale each,
a “Business Combination”), unless, in each case, immediately following such
Business Combination, (I) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 75% of the then outstanding shares of common stock and the
combined voting power of the then outstanding Voting Stock of the Company
entitled to vote generally in the election of Directors of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries), (II)
no Person (other than the Company, such entity resulting from such Business
Combination, or any employee benefit plan (or related trust) sponsored or
maintained by the Company, any Subsidiary or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 15% or more of
the then outstanding shares of Voting Stock of the entity resulting from such
Business Combination, and (III) at least a majority of the members of the Board
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

2



--------------------------------------------------------------------------------

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (I), (II) and (III) of Section 1(d)(iii).

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Competitive Activity” means the Executive’s participation, without the
written consent of an officer of the Company, in the management of any business
enterprise if such enterprise engages in substantial and direct competition with
the Company and such enterprise’s sales of any product or service competitive
with any product or service of the Company amounted to at least 25% of such
enterprise’s net sales for its most recently completed fiscal year and if the
Company’s net sales of said product or service amounted to at least 25% of the
Company’s net sales for its most recently completed fiscal year. “Competitive
Activity” does not include (i) the mere ownership of securities in any such
enterprise and the exercise of rights appurtenant thereto if ownership is less
than 1% of total outstanding shares of such enterprise or (ii) participation in
the management of any such enterprise other than in connection with the
competitive operations of such enterprise.

(g) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee benefit, including retirement
income and welfare benefit, policies, plans, programs or arrangements in which
the Executive is entitled to participate, including without limitation any stock
option, performance share, performance unit, stock purchase, stock appreciation,
restricted stock, savings, pension, supplemental executive retirement, or other
retirement income or welfare benefit, deferred compensation, incentive
compensation, group or other life, health, medical/hospital or other insurance
(whether funded by actual insurance or self-insured by the Company), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company, providing perquisites, benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder prior to a Change in
Control.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Incentive Pay” means an annual amount equal to not less than the greater
of: (i) the average aggregate annual bonus, incentive or other payments of cash
compensation, in addition to Base Pay, made or to be made in regard to services
rendered during the three consecutive fiscal years immediately preceding the
fiscal year in which the Change in Control occurred pursuant to any bonus,
incentive, profit-sharing, performance, discretionary pay or similar agreement,
policy, plan, program or arrangement (whether or not funded) of the Company, or
any successor thereto, providing benefits at least as great as the benefits
payable thereunder prior to a Change in Control or (ii) the Target Annual
Incentive Pay. “Target Annual Incentive Pay” means the target incentive pay for
the Executive’s position as set forth in the CTS Corporation Management
Incentive Plan for the fiscal year in which the Change in Control occurred
(without regard to any amendment to such Plan made subsequent to a Change in
Control which adversely affects in any manner the benefits or amounts payable
thereunder) and calculated with respect to the Executive’s Base Pay or, if the
Management Incentive Plan is no longer in effect, the target annual cash
incentive compensation, in addition to Base Pay, to be paid in regard to
services rendered during the fiscal year in which the Change in Control occurred
as set forth in the Company’s annual budget for such fiscal year.

(j) “Separation from Service” means the Executive’s separation from service
within the meaning of Section 409A of the Code.

(k) “Severance Period” means the period of time commencing on the date of the
first occurrence of a Change in Control during the Term and continuing until the
earlier of (i) the [CEO & TIER 1: third/ TIER 2: second] anniversary of the
occurrence of the Change in Control, or (ii) the Executive’s death.

(l) “Specified Employee” means a specified employee within the meaning of
Section 409A of the Code.

(m) “Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.

(n) “Term” means the period commencing as of the date hereof and expiring as of
the later of (i) the close of business on [December 31, 2015], or (ii) the
expiration of the Severance Period; provided, however, that, subject to the last
sentence of Section 9, if, prior to a Change in Control, the Executive incurs a
Separation from Service for any

 

3



--------------------------------------------------------------------------------

reason, thereupon without further action the Term will be deemed to have expired
and this Agreement will immediately terminate and be of no further effect.

(o) “Voting Stock” means securities entitled to vote generally in the election
of directors.

2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, this Agreement will not be operative unless and until a Change
in Control occurs. Upon the occurrence of a Change in Control at any time during
the Term, without further action, this Agreement will become immediately
operative, including without limitation, for purposes of the last sentence of
Section 9 notwithstanding that the Term may have theretofore expired.

3. Separation Following a Change in Control.

(a) In the event of the occurrence of a Change in Control, the Company may
terminate Executive’s employment during the Severance Period and, provided such
termination of employment constitutes a Separation from Service, the Executive
will be entitled to the severance compensation provided by Section 4 unless such
Separation from Service is the result of the occurrence of one or more of the
following events:

(i) The Executive’s death;

(ii) The Executive becoming permanently disabled within the meaning of, and
beginning to actually receive disability benefits pursuant to, the Company’s
long-term disability plan in effect for, or applicable to, the Executive
immediately prior to the Change in Control; or

(iii) Cause.

(b) In the event of the occurrence of a Change in Control, the Executive may
terminate employment with the Company during the Severance Period upon the
occurrence of one or more of the following events (regardless of whether any
other reason, other than Cause as hereinabove provided, for such termination
exists or has occurred, including without limitation other employment) and,
provided such termination of employment constitutes a Separation from Service
will be entitled to severance compensation as provided in Section 4:

(i) Failure to elect or reelect or otherwise to maintain the Executive in the
office or the position, or a substantially equivalent or better office or
position, of or with the Company and/or a Subsidiary, as the case may be, which
the Executive held immediately prior to a Change in Control, or the removal of
the Executive as a member of the Board of Directors of the Company (or any
successor thereto) if the Executive was a Director of the Company immediately
prior to the Change in Control;

(ii) (A) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any Subsidiary which the Executive held immediately prior to the
Change in Control, (B) a reduction in the aggregate of the Executive’s Base Pay
and Incentive Pay received from the Company and any Subsidiary, or (C) the
termination or denial of the Executive’s rights to Employee Benefits or a
reduction in the scope or value thereof, any of which is not remedied by the
Company within 10 calendar days after receipt by the Company of written notice
from the Executive of such change, reduction or termination, as the case may be;

(iii) A determination by the Executive (which determination will be conclusive
and binding upon the parties hereto provided the determination was made in good
faith and, in all events, will be presumed to have been made in good faith
unless otherwise shown by the Company by clear and convincing evidence) that a
change in circumstances has occurred following a Change in Control, including,
without limitation, a change in the scope of the business or other activities
for which the Executive was responsible immediately prior to the Change in
Control, which has rendered the Executive substantially unable to carry out, has
substantially hindered Executive’s performance of, or has caused Executive to
suffer a substantial reduction in, any of the authorities, powers, functions,
responsibilities or duties attached to the position held by the Executive
immediately prior to the Change in Control, which situation is not remedied
within 10 calendar days after written notice to the Company from the Executive
of such determination;

 

4



--------------------------------------------------------------------------------

(iv) The liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or substantially all of its business and/or
assets unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (directly
or by operation of law) assumed all duties and obligations of the Company under
this Agreement pursuant to Section 11(a);

(v) The Company requires the Executive to have his principal location of work
changed to any location that is in excess of 35 miles from the location thereof
immediately prior to the Change in Control, or requires the Executive to travel
away from his office in the course of performing his responsibilities or duties
attached to his position at least 20% more (in terms of aggregate days in any
calendar year or in any calendar quarter when annualized for purposes of
comparison to any prior year) than was required of Executive in any of the three
full years immediately prior to the Change in Control without, in either case,
his prior written consent;

(vi) Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto which is not
remedied by the Company within 10 calendar days after receipt by the Company of
written notice from the Executive of such breach; or

(vii) Without limiting the generality or effect of the foregoing, any Change in
Control that results in (A) the Company’s Voting Stock ceasing to be
(x) registered under Section 12 of the Exchange Act or (y) listed on the New
York Stock Exchange or (z) authorized for quotation on the Nasdaq National
Market System, or (B) the Company no longer being required to file periodic
reports with the Securities and Exchange Commission pursuant to Sections 13(a)
or 15(d) of the Exchange Act, shall be conclusively presumed to give rise to the
Executive’s right to terminate employment pursuant to subsections (ii) and
(iii) of this Section 3(b).

(c) A Separation from Service pursuant to Section 3(a) or Section 3(b) that
entitles the Executive to the benefits provided by Section 4 will not affect any
rights that the Executive may have pursuant to any agreement, policy, plan,
program or arrangement of the Company providing Employee Benefits, which rights
will be governed by the terms thereof; provided, however, that if the Executive
also becomes entitled to receive severance payments under any employment or
severance agreement (other than this Agreement) in existence prior to the date
hereof, then the Executive’s termination payments under this Agreement shall be
reduced by any corresponding payments made to the Executive under such other
agreement. [FOR CEO & TIER 1 ONLY: For the avoidance of doubt, payments made for
outplacement advice of the type described in Paragraph (3) of Annex A to this
Agreement shall not be considered as corresponding to severance payments
calculated with respect to Base Pay or Incentive Pay, or any multiple thereof.]

4. Severance Compensation.

(a) If the Executive incurs a Separation from Service pursuant to Section 3(a)
or Section 3(b) that entitles the Executive to severance benefits hereunder, the
Company will pay to the Executive (or other Person as appropriate) as severance
benefits the appropriate amounts described on Annex A and will continue to
provide to the Executive the continuing and other benefits described on Annex A
at the times and for the periods described therein.

(b) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
the Midwest Edition of The Wall Street Journal. Any change in such prime rate
will be effective on and as of the date of such change.

(c) Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under this Section 4 and under
Sections 5, 7, 8, and 17 will survive any termination or expiration of this
Agreement or the Executive’s Separation from Service following a Change in
Control for any reason whatsoever.

5. [FOR CEO, TIER 1, AND TIER 2] Limitation on Payments and Benefits.
Notwithstanding any provision of this Agreement to the contrary, if any amount
or benefit to be paid or provided under this Agreement or under any other plan,
agreement or arrangement would be an “Excess Parachute Payment,” within the
meaning of Section 280G of the Code (or any

 

5



--------------------------------------------------------------------------------

successor provision thereto), but for the application of this sentence, then the
payments and benefits to be paid or provided under this Agreement will be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment. Whether requested by the Executive or the Company, the
determination of whether any reduction in such payments or benefits to be
provided under this Agreement or otherwise is required pursuant to the preceding
sentence will be made at the expense of the Company by the Company’s independent
accountants. The fact that the Executive’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section 5 will not of
itself limit or otherwise affect any other rights of the Executive other than
pursuant to this Agreement. The Company shall effect such reduction in the order
in which payments are due to be paid or provided, beginning with the latest
payment.

6. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Executive’s Separation from Service and that the
non-competition covenant contained in Section 8 will further limit the
employment opportunities for the Executive. Accordingly, the payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise, except as expressly provided in Paragraph
2 set forth on Annex A.

7. Legal Fees and Expenses. It is the intent of the Company that the Executive
not be required to incur legal fees and the related expenses associated with the
interpretation, enforcement or defense of the Executive’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Executive
hereunder. Accordingly, if it should appear to the Executive that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, the Executive
the benefits provided or intended to be provided to the Executive hereunder, the
Company irrevocably authorizes the Executive from time to time to retain counsel
of the Executive’s choice, at the expense of the Company as hereafter provided,
to advise and represent the Executive in connection with any such
interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any Director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. Notwithstanding any existing
or prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel and, in that connection, the Company and the
Executive agree that a confidential relationship will exist between the
Executive and such counsel. Without respect to whether the Executive prevails,
in whole or in part, in connection with any of the foregoing, the Company will
pay and be solely financially responsible for or will reimburse any and all
attorneys’ and related fees and expenses incurred by the Executive in connection
with any of the foregoing, regardless of amount. Any such payment or
reimbursement shall be for expenses incurred by the Executive during his
lifetime, and such payment or reimbursement shall be made not later than
December 31st of the year following the year in which the Executive incurs the
expense; provided, that in no event will the amount of expenses eligible for
payment or reimbursement in one year affect the amount of expenses to be paid or
reimbursed in any other taxable year.

8. Competitive Activity. During a period ending one year following the
Executive’s Separation from Service, if the Executive has received or is
receiving benefits under Section 4, the Executive will not, without the prior
written consent of the Company, which consent will not be unreasonably withheld,
engage in any Competitive Activity.

9. Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control. Any Separation from Service of the Executive or
the removal of the Executive from the office or position in the Company or any
Subsidiary that follows the commencement of any discussion with a third person
that ultimately results in a Change in Control will be deemed to be a Separation
from Service or removal of the Executive following the Change in Control for
purposes of this Agreement; provided, however, that for purposes of determining
the timing of any

 

6



--------------------------------------------------------------------------------

payments to be made pursuant to Paragraphs (1) through [(3)(4)] of Annex A, the
schedules of payments described therein shall be measured from the date of the
Change in Control rather than from the date of the Executive’s Separation from
Service.

10. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.

11. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in
Sections 11(a) and 11(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder is not
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 11(c), the Company will have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

12. Section 409A of the Code.

(a) To the extent applicable, it is intended that the compensation arrangements
under this Agreement be in full compliance with Section 409A of the Code. This
Agreement shall be construed in a manner to give effect to such intention.
Reference to Section 409A of the Code includes any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.

(b) Notwithstanding any provision of this Agreement to the contrary, in light of
the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to this Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A of the Code. In any case, the Executive shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on the Executive or for the Executive’s account in
connection with this Agreement (including any taxes and penalties under
Section 409A of the Code), and neither the Company nor any of its affiliates
shall have any obligation to indemnify or otherwise hold the Executive harmless
from any or all such taxes or penalties.

13. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or one business day after having been sent
by a nationally recognized overnight courier service such as Federal Express,
UPS, or Purolator, addressed to

 

7



--------------------------------------------------------------------------------

the Company (to the attention of the Secretary of the Company) at its principal
executive office and to the Executive at his principal residence, or to such
other address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address will be effective
only upon receipt.

14. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Indiana, without giving effect to the
principles of conflict of laws of such State.

15. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

16. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. References to
Sections are to references to Sections of this Agreement.

17. Non-solicitation. Executive agrees that beginning on the date of Separation
from Service and continuing until the first anniversary of the last day of the
Severance Period, he/she shall not, either alone or in association with others
(a) solicit, or facilitate any organization with which the Executive is
associated in soliciting, any employee of the Company or any of its subsidiaries
to leave the employ of the Company or any of its subsidiaries; or (b) solicit
for employment, hire or engage as an independent contractor, or facilitate any
organization with which the Executive is associated in soliciting for
employment, hire or engagement as an independent contractor, any person who was
employed by the Company or any of its subsidiaries at any time during the term
of the Executive’s employment with the Company or any of its subsidiaries;
provided, however that this clause shall not apply to any individual whose
employment with the Company or any of its subsidiaries has been terminated for a
minimum of one year preceding any such solicitation.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

[FOR EXECUTIVES WHO ARE PARTIES TO SEVERANCE AGREEMENTS:

19. Prior Agreement. This Agreement amends and restates the Prior Agreement,
which will, without further action, be superseded as of the date first above
written.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

CTS CORPORATION By:       Name:   Title:   Executive

 

9



--------------------------------------------------------------------------------

Annex A

Severance Compensation

(1) A lump sum payment in an amount equal to [CEO & TIER 1: 2/ TIER 2: 1.5]
times the sum of (A) Base Pay (at the rate in effect immediately prior to the
Change in Control or, if greater, the average Base Pay over the three years
prior to the date of the Executive’s Separation from Service), plus
(B) Incentive Pay (determined in accordance with Section 1(i)). Such payment
shall be made on the 60th day after the Executive’s Separation from Service;
provided, however, that if the Executive is a Specified Employee, such payment
shall be made on the earlier of (a) the first day of the seventh month following
the date of the Executive’s Separation from Service, or (b) the Executive’s
death.

(2) For a period of [CEO & TIER 1: 24/ TIER 2: 12] months following the date of
the Executive’s Separation from Service (the “Continuation Period”), the Company
will make available to the Executive at the Executive’s expense the medical and
dental benefits (but not long-term or short-term disability benefits) that the
Executive was eligible to receive as of the date of the Executive’s Separation
from Service (or, if greater, immediately prior to the reduction, termination or
denial described in Section 3(b)(ii)). The Company will reimburse the Executive,
on a taxable basis, for the amount of the premiums paid for such coverage that
is in excess of the contribution rate established by the Company for active
employees necessary to maintain such coverage for such period, provided that the
Executive makes a payment to the Company in an amount equal to the full monthly
premium payments (taking into account employer and employee contributions)
required to maintain such coverage on the first day of each calendar month
commencing with the first calendar month following the date of the Executive’s
Separation from Service. If and to the extent that the coverage described in
this Paragraph 2 is not or cannot be paid or provided under any policy, plan,
program or arrangement of the Company or any Subsidiary, as the case may be,
then the Company will itself pay or provide for such coverage to the Executive,
his dependents and beneficiaries. In the case of any benefit described in this
Paragraph 2 which is subject to tax only because it is not or cannot be paid or
provided under any such policy, plan, program or arrangement of the Company or
any Subsidiary, Company shall reimburse Executive or his dependents or
beneficiaries, as the case may be, an amount equal to the additional amount of
income taxes incurred by the Executive, dependents or beneficiaries therefor;
provided, however, that any such reimbursement shall be made no later than
December 31st of the year following the year in which the applicable taxes are
remitted. All payments of benefits or reimbursements of premiums under the
Company’s medical and dental programs or other reimbursements shall be made no
later than December 31 of the year following the year in which the Executive
incurs the related expenses. In no event will the benefits and reimbursements
provided by the Company in one taxable year affect the amount of expenses or
reimbursements that the Company is obligated to pay, or in-kind benefits to be
provided in any other taxable year. The Executive’s right to reimbursements of
premiums and benefits shall not be subject to liquidation or exchange for
another benefit. Notwithstanding the foregoing, or any other provision of the
Agreement, for purposes of determining the period of continuation coverage to
which the Executive or any of his dependents is entitled pursuant to
Section 4980B of the Code under the Company’s medical, dental and other group
health plans, or successor plans, the Executive’s “qualifying event” will be the
termination of the Continuation Period and for such purpose the Executive will
be considered to have remained actively employed on a full-time basis through
that date. Without otherwise limiting the purposes or effect of Section 6, the
medical and dental benefit coverage otherwise available to the Executive
pursuant to this Paragraph 2 will be terminated to the extent that the Executive
is covered under a comparable welfare benefit plan maintained by another
employer during the Continuation Period following the Executive’s Separation
from Service. The Executive agrees to notify the Company within 14 days of
becoming covered under a medical or dental plan maintained by another employer.

(3) Reimbursement of an amount up to [CEO & TIER 1: $30,000/ TIER 2: $15,000]
for outplacement services that are obtained during the Continuation Period by a
firm selected by the Executive; provided, however, that in no event shall
expenses incurred after December 31 of the second year following the year in
which the Executive’s Separation from Service occurs be eligible for
reimbursement hereunder, and all reimbursements hereunder shall be paid to
Executive no later than December 31 of the third year following the year in
which the Executive’s Separation from Service occurs.

(4) [FOR CEO ONLY] In consideration of the non-competition covenant contained in
Section 8 of this Agreement, a lump sum payment in an amount equal to 1 times
the sum of (A) Base Pay (at the rate in effect immediately prior to the Change
in Control or, if greater, the average Base Pay over the three years prior to
the date of the Executive’s Separation from Service),

 

A-1



--------------------------------------------------------------------------------

plus (B) Incentive Pay (determined in accordance with Section 1(i)). Such
payment shall be made on the 60th day after the date of the Executive’s
Separation from Service; provided, however, that if the Executive is a Specified
Employee, such payment shall be made on the earlier of (a) the first day of the
seventh month following the date of the Executive’s Separation from Service, or
(b) the Executive’s death.

 

A-2